DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see amendment, filed 3/17/21, with respect to the rejection(s) of claims 1-20 and 31-40 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zussman et al in view of Patel et al.  See rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 11-13 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-94, 106, 112, 116, 135, 136, 141 and 144 of copending Application No. 16/795,057 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both cases disclose a first and second set of electrospun fibers, wherein the first and second set of fibers comprises a different composition, wherin the scaffold is flexible and is biodegradable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 and 31-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zussman et al US Patent Pub. 2009/0074832A1 in view of Patel et al US Patent Pub. 2010/0233115A1.
Zussman et al 
NOTE: Examiner’s interpretation on new limitations.  For example, the functional languages and wherein clauses: “configured to promote cell growth for a first period of time upon application of the biomedical patch to a tissue, wherein the first period of time is less than three months” and “configured to provide structural reinforcement to the first polymeric scaffold for a second period of time upon application of the biomedical patch to the tissue, wherein the second period of time is less than three months” have been interpreted broadly.  For example, the only reference in the written specification is in paragraph 0080 disclosing: that the fibers 165 may be configured to degrade within 12 months, 6 months, or 3 months.  Therefore, the Examiner is interpreting that the first and second scaffolds will degrade both at the same time within three months.  For the above reason, the first scaffold  and the second scaffold will stop promoting tissue and will stop displaying mechanical strength at the same time.
Regarding the replacement of the word : “flexible” to “pliable” does not change the interpretation of the claims.  In the Merriam Webster dictionary the meaning of the word: “pliable” is easy to bent; flexible.


	Zussman et al discloses a biomedical patch (paragraph 0001 and 0002) device for tissue repair, the biomedical patch device comprising: a first structure of fibers having electrospun nanofibers (see paragraph 0160 disclosing the diameter of the electrospun fibers), the first structure of fibers configured to promote cell growth; and a second structure of fibers having electrospun nanofibers (see paragraph 0147 disclosing an embodiment disclosing three layers of differently oriented fibers.  The first layer can have an orientation that is axially aligned, the second layer can have a second orientation and the third layer can have a random orientation), the second structure of fibers configured to promote cell growth, the first structure of fibers comprising a different composition from the second structure of fibers (see paragraph 0175 disclosing different concentration of polymers; paragraph 0155 discloses different variation of polymeric density, solution concentration, viscosity, etc.. in order to have a porosity gradient) the biomedical patch device further comprising a surface (inner or outer surface of the scaffold/electrospun element), wherein the surface comprises a surface pattern configured to contact tissue, the surface pattern, the first structure of fibers, and the second structure of fibers configured to promote cell growth in one or more defined directions (see paragraph 0154), the biomedical patch device sufficiently flexible to facilitate application of the biomedical patch device to uneven surfaces of the tissue, the biomedical patch device sufficiently flexible to enable movement of the biomedical patch device with the tissue (see paragraph 0236), and wherein the first structure of fibers and the second structure of fibers are configured to degrade after application to the tissue (see paragraphs 0004, 0008, 0186 and 0187).

	Regarding the two layers made of different material, Patel et al discloses a scaffold (see paragraph 0007, 0102, 0101) capable of having multiple electrospun fibers having multiple layers with different orientations (see paragraph 0022).    The scaffold can be made of biodegradable polymers (see paragraph 0131) with different compositions (see 0170), different diameters (see 0171) and wherein the second layer can be made of a different composition and the layer can also be an unaligned fibers (see paragraph 0290) for the purpose of promoting the proliferation and migration of one population of cells while restricting the migration of another population of cells and thereby capable of guiding tissue regeneration in vivo (see paragraph 0139).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Zussman et al reference with the Patel et al reference in order to promote the proliferation and migration of one population of cells while restricting the migration of another population of cells and thereby capable of guiding tissue regeneration in vivo.
	Regarding the three months degradation of the patch, it is well known in the art to have 	biomedical patches having different rates of degradation from a couple of days to one year or more, it all depends on the application of the patch.  Some patches are used to promote the growth of soft tissue, others are used to promote bones and other are used to promote ligaments or tendons.  As disclosed by the Applicant’s representative in paragraph 0080, the degradation rate of the polymer may be manipulated by adjusting a ratio of constituent polymers within the polymer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the degradation rate of the biomedical patch depending on the application of the implant, since it has been In re Aller, 105 USPQ 233.
	Regarding the storage time prior implantation, it is inherent in the Zussman et al reference to store the biomedical patch over a period of time prior to implantation.  The article is manufactured and store in a steril container until the article is sent to a hospital so it can be implanted within a body.  It has been held that a claim is anticipated if each element of the claim is found, either expressly described or under principles of inherency, in a single prior art reference, or that the claimed invention was previously known or embodied in a single prior art device or practice.  Kalman vs. Kimberly-Clark Corp., 218 USPQ 789.
	Regarding claims 2, 12 , and 32, see paragraph 0154 disclosing that different portion of the same electrospun element have a first portion has a number (N) of pores of a particular size (size S per unit area) having a smaller porosity than a second portion having N + Δ(Δ>0) pores of the same size S per unit area.  Therefore, as disclosed in paragraphs 0152-0168 the porosity (paragraph 0153) and the pore size (paragraph 0168) will change depending on the amount of fibers deposited in a selected area.
	Regarding claims 3, 4, 6, 16, and 37, a comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product.  In re Fessman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974).  Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable.  In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964).  In an ex parte case, product-by-process claims are not construed as being limited to the product formed by the specific process recited.  In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976). 
	Regarding claims 5, 15, the Examiner interpreted the organized features as the aligned or unaligned fiber orientation created on each layer.
	Regarding claims 7, 17, 35, and 38, regarding the surface having a plurality of structural features configured to align cells (it is well known in the art before the filing of this application that aligned 
	Regarding claims 8, 14, 18, and 40, see paragraph 00147.
	Regarding claims 9, 13, 19, and 39, the applicants representative must define the center of the patch and disclose the fibers extends radially outward from the center.  See below for the examiners interpretation of radially aligned fibers.

    PNG
    media_image1.png
    241
    390
    media_image1.png
    Greyscale

	Regarding claims 10, 20, see paragraph 0147 disclosing one layer having polymeric fibers aligned axially. 
	Regarding claim 11, claim 11 is similar to claim 1 except for the surface pattern and the product by process claim language.  For example, the surface pattern has been interpreted by the Examiner as the aligned or unaligned fiber orientation created on each layer.  The product by process language is in lines 12-14.
	Regarding claim 31, the Examiner interpreted the first sub-micron scale organization with a first topographical cue as the surface of the first layer having axially aligned fibers because the aligned fibers promotes an unidirectional cell growth as known in the art and the Examiner interpreted the second sub-micron scale organization with a second topographical cue as the random fibers or the different orientation of fibers of the second or third layers (paragraph 0147) because the fibers of the second/third layers promote a different growth orientation.

	Regarding claim 36, it is inherent to have a sterilized membrane/scaffold if the device is used to regenerate tissue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        3/23/21